      Case 4:20-cv-01115 Document 27 Filed on 04/14/20 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
               Plaintiffs,                )          Case No. 4:20-cv-01115
       v.                                 )
                                          )
BRYAN COLLIER, in his official capacity,  )
ROBERT HERRERA, in his official capacity, )
and TEXAS DEPARTMENT OF CRIMINAL )
JUSTICE.                                  )
           Defendants.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

TO:    Bryan Collier, Executive Director & Robert Herrera, Warden

       Texas Department of Criminal Justice

       You are hereby commanded to deliver the witness, Laddy Curtis Valentine, TDCJ

#01782033, under safe and secure conduct into a place with an operational telephone and to dial

the Court’s conference number no later than 1:30 pm on April 16, 2020. The Court’s conference

number may be reached by dialing 713−250−5238. Enter conference: 45238, followed by the

password: 13579. This telephone call is for the purpose of having Mr. Valentine available to serve

as witness and appear at a hearing in the above captioned matter on April 16, 2020. The witness

will remain at the phone until the conclusion of said hearing, at which time the effect of this writ

shall cease.

       WITNESS the signature of the Honorable Keith Ellison, United States District Judge, for

the Southern District of Texas, and the seal of the Court on the _14th___ day of _April___, 2020.


                                                     _________________________________
                                                     KEITH ELLISON
                                                     UNITED STATES DISTRICT JUDGE
